Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 10 is directed to a “non-volatile computer readable storage medium".  Since the specification does not clearly define the “non-volatile computer readable storage medium", the broadest reasonable interpretation of the "non-volatile computer readable storage medium" covers a transitory propagating signal which is non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007).
 The examiner suggests amending the claim(s) to recite a “non-transitory computer-readable medium” storing a computer program or equivalent.  Any amendment to the claims should be commensurate with its corresponding disclosure.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (US 2016/0065927).
As to claim 1, Yamada discloses an image processing method for converting an original image represented in an original color gamut to a target image represented in a target color gamut, wherein the image processing method comprises:            
A) calculating a set of primary color direction deviations between a set of original primary color directions of the original color gamut and a set of target primary color directions of the target color gamut, wherein each of the set of primary color direction deviations corresponds to a primary color (fig. 3, step ST3, para. 0057, 0068); 
 B) determining, for each pixel in the original image, a corrected color coordinate of the pixel based on a set of offsets of an original color coordinate of the pixel in the original color gamut relative to the set of original primary color directions and the set of primary color direction deviations (para. 0069-0071); and 
 C) mapping, for each pixel in the original image, the corrected color coordinate of the pixel into the target color gamut to generate a target color coordinate of the pixel in the target color gamut (para. 0072, 0073).
As to claims 9, 10, these claims recite features similar to features recited in claim 1.  Therefore, they are rejected for reasons similar to those discussed above.
2. The image processing method of claim 1, wherein step B further comprises: dividing the original color gamut into color sub-regions based on respective original color directions of each two adjacent primary colors of the original color gamut; calculating, for original color coordinates in each color sub-region, 
As to claim 7, Yamada discloses the image processing method of claim 1, wherein the method further comprises: E) adjusting an original lightness value of each pixel in the original image to convert the original image represented in an original lightness format to the target image represented in a target lightness format (para. 0060).
Allowable Subject Matter
Claims 2-6, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHUOC TRAN/Primary Examiner, Art Unit 2668